DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 have been presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 2, “the host system” should be corrected to recite “the host device” to maintain consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 8, 10, 12, 15, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan et al [Kagan] 2012/0226927.
Referring to claim 2, Kagan teaches the device comprising:
wherein the first control value controls distribution of power to access circuitry of the respective memory element, which controls access to a memory array of the respective memory element [0031].
the second control value controls distribution of power to the memory array of the respective memory element [0032].
In summary, Kagan teaches controlling power to a memory interface and memory arrays via issuing control signals independently for the interface and arrays.  While Kagan teaches the 

Referring to claims 4-5, Kagan teaches the memory device being either separate from or integral to the host device [Figs. 1A-B]. 
Referring to claim 8, the examiner is taking official notice that it is well known in the art that a memory bus includes both a data and command lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one data and command line in the Kagan system because it would provide a mechanism to indicate a specific command (i.e. read, write) while also providing a way to transport the data being read or written as is common practice in the art.
Referring to claim 10, while not explicitly taught, it is well known in the art to include a timing signal line in a communication bus.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a timing signal line because such is necessary for controlling the reading and writing to and from memory.
Referring to claim 12, while not explicitly taught, it is inherent that a memory element must both be powered on and have its interface powered in order to access said memory element.  If the memory element were powered off, than it would be inactive and non-responsive.  If its interface were powered off, the memory element would be isolated from the host trying to access it.
Referring to claims 15, 18 and 21, these are rejected on the same basis as set forth hereinabove.  Kagan teaches the system and therefore teaches the method and program performing the same.

Claims 3, 6-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of de Waal [Waal] US Pat No 7100013.
Referring to claim 3, while Kagan teaches the invention substantially as claimed above, it is not explicitly taught to be able to disable power to portions of the memory elements. Waal teaches powering off a subset of the memory elements [cols. 3-4 lines 52-3].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Waal into Kagan because it would reduce power consumption by reducing the number of memory elements to be powered as taught by Waal [col. 1 lines 7-11].
Referring to claims 6 and 7, Waal shows that memory can be coupled to either a multi-drop bus or point-to-point busses [Figs. 1A-B].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.

Claims 9, 13-14, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of Nychka PGPUB 2008/0091965.
Referring to claim 9, while Kagan teaches the invention substantially above, it is not explicitly taught to deliver a memory element-specific power mode signal to each memory element.  Nychka teaches delivering a memory specific power mode signal to each memory element [fig. 1 and 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the memory power mode signals taught by Nychka into Kagan because it would provide a mechanism to control the powering of the memory elements already present in Kagan.
Referring to claim 13, while Kagan teaches the invention substantially above, it is not explicitly taught to include a third value to control operation of self-refresh circuitry of the respective memory elements.  Nychka teaches including an additional control value to control operation of a self-refresh for the memory elements [Retention ON: Table 1, fig. 1 and 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a self-refresh and its corresponding signal and circuitry because it would allow the memory to retain its contents while consuming minimal power as taught by Nychka.
Referring to claim 14, while Kagan teaches the invention substantially above, it is not explicitly taught to provide a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value.  Nychka teaches providing a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value. [Array ON: Table 1, 0017].  It would have 
Referring to claims 17 and 19-20, this is rejected on the same basis as set forth hereinabove.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan as applied to claims 2, 4-5, 8, 10, 12, 15, 18 and 21 above, and further in view of Jeddeloh US Pat No 5933852.
Referring to claim 11, while Kagan teaches the invention substantially as claimed above, it is not explicitly taught to remap memory to avoid defective memory elements.  Jeddeloh teaches remapping system memory to avoid defective memory elements [Abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Jeddeloh into Kagan because doing so would ensure that data would not be lost due to the defective memory as taught by Jeddeloh [col. 8 lines 10-25]. 
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue in substance that 1) “the ‘configure to set’ requirement… requires control circuitry that sets control values in control registers of another device, a respective memory element” and that Kagan relies on control logic of the memory device to interpret the received commands from the host in order to change the power mode of the storage device.
In response to applicant’s argument, the host inherently includes circuitry for generating and transmitting the power mode setting signals to the memory controller.  Control via the host sending signals to the memory controller is described by applicants as being indirect in nature.  Regardless of whether or not the control is direct or indirect is a moot point since the claims do not detail how the control values are set.  The examiner would argue that without the host signaling to the memory to transition to the PHYSLP/MEMSLP modes, the memory would continue to remain in the normal power mode.  Therefore, the signaling by the host (which inherently requires circuitry and is herein interpreted as control circuitry) is in fact responsible for setting (i.e. configured to set) the first and second control values in the one or more registers of a respective memory element.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        8/11/21